DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed August 8th, 2022, with respect to the rejection of claims 1 and 19-37 have been fully considered and are persuasive.  The 35 USC § 102 rejection of claims 1 and 19-37 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al JP 2015-148516 in view of Kono et al US 8,712,618.
	Regarding claims 1 and 19-37, Hiroshi et al discloses an abnormality detection device that detects an abnormality of a blower housed in a housing and driven by a motor, A vibration detector that is attached to the housing and detects vibration generated in the housing when the blower is driven as a vibration signal; A motor component extraction unit that extracts a vibration component of the motor as a motor component from the vibration signal detected by the Vibration detection unit. An abnormality detection unit comprising: an abnormality determination unit that determines abnormality of the blower based on the motor component extracted by the motor component
extraction until (Refer claims} The abnormality determination unit has a set threshold value for determining an abnormality, and determines that the blower is abnormal when the motor component is larger than the set threshold value. The motor component extraction unit extracts a motor component (rotation component) from the vibration signal VS detected by the vibration detection unit. The motor component extraction unit may be configured by a hardware circuit, or may be configured by a microcomputer or the like that performs software processing. The motor component extraction unit includes filler processing means that performs a fitter process using a bandpass filler that passes a predetermined frequency band including a motor component that is a vibration component of the motor. Then, the filter processing means extracts the motor component from the vibration signal VS using a bandpass filter. See FIG. 10-13 and paragraphs [0029]-[0037].
	Kono et al discloses a power converter that drives an induction machine and a control unit that controls the power converter. The control unit includes a drive stopping unit. The drive stopping unit includes a secondary-machine based on a current (a d-axis-current detection value and a q-axis-current detection value, or a d-axis current commend and a q-axis current command) detected by the induction machine, an inverter angular frequency calculated based on the current, and speed information of an electric vehicle detected by an external speed-information detecting unit, and the drive stopping unit also includes a drive-stopping-signal output unit that outputs a drive stopping signal for stopping a driving operation of the power converter based on the speed information train of an electric vehicle and an output (deviation) from the secondary-resistance-temperature detecting unit. Refer to the abstract. The drive-stopping-signal output unit includes an abnormality detecting unit that recognizes that the external-speed-information detecting unit has malfunctioned when the speed Information
at the electric vehicle is equal to or higher than a predetermined value, and the drive-stopping-signal output unit outputs the drive stopping signal based on an output from the time element and an output from the abnormality detecting unit. (Refer to the description and figures of the cited document). See FIG. 1 and 3 and col. 7, ll. 63 – col. 9, ll. 41.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the abnormality detecting system of Kono et al in the system of Hiroshi et al to make a more robust abnormality detection system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747